﻿Let me begin by saying that I am honoured indeed to be in New York on this occasion and, for the first time, to speak on behalf of my country at the United Nations General Assembly, at this its forty-sixth session.
The oft-repeated hopes of delegations, expressed from this rostrum, for an end to ideological confrontation and the bipolar division of the world appear to have become tangible realities at this crucial time at the end of the twentieth century. Indeed, the signing, last August, of the Strategic Arms Reduction Treaty and recent statements in which the American and Soviet Heads of State proposed further reductions from the threshold indicated by the Moscow Treaty demonstrate the new spirit of cooperation that characterizes relations between the two super-Powers. For the first time in 30 years we see the spectre of nuclear war receding.
The beginning of the forty-sixth session of the General Assembly in that context of hope and expectation gives us reason to adopt a spirit of conviviality and to engage in sincere debate with no ulterior motives.
In other words the session over which you. Sir, are presiding should be an opportunity for us to look at our environment and our world in a new light, with new ideals of solidarity and a sense of being part of the same space. I am convinced that, with you, Mr. President, at the helm, we shall tackle without difficulty the different challenges of our world today - disease, ignorance and poverty. My delegation is very happy that you, the representative of the Kingdom of Saudi Arabia - guardian of the Holy Shrines of Islam, and, like Chad, a member of the Organisation of the Islamic Conference - should be presiding at this session. You and the other officers have the full assurance of my delegation's complete cooperation. We wish you every success in your endeavours.
I should like to express to Mr. Guido de Marco the satisfaction of my delegation at the elegant manner in which he presided over the work of the forty-fifth session of the Assembly.
I should like also to express once again to Mr. Javier Peres de Cuellar, who is reaching the end of his second term as Secretary-General of the 0rgani2ation, the full gratitude of Chad for all his tireless efforts in the causes of peace and development. Me is leaving us at a time when multilateralism has been rejuvenated, thanks in particular to his dynamic efforts. We shall greatly miss his familiar face and his dynamism. On behalf of the Government of Chad I wish him a good and pleasant retirement and assure him of our readiness to extend our full support to his successor at a time when the United Nations will be called upon to play an increasingly important role.
My delegation is pleased to note that this great family of the United Nations is continuing to expand. It is with pleasure that we welcome into our midst the Republic of Korea, the Democratic People's Republic of Korea, Lithuania, Latvia, Estonia, the Federated States of Micronesia and the Republic of the Marshall Islands.
The year 1990 was one of profound change. It was the year that saw the re-emergence of the active role of the United Nations as an instrument in the service of peace. Indeed, for the first time in many years our Organization is playing the role envisaged for it in the Charter - the maintenance of peace through the implementation of relevant provisions.
Everywhere in the world, changes towards real democracy have begun. From now on, all the peoples of the world will have the possibility of enjoying the right to self-determination and of taking charge of their own destiny. In Africa the process is continuing, with the holding of national conferences and with the organization of truly free elections, in which people may choose from among many programmes and many candidates. In Chad the year 1990 was a year of freedom, for it saw the overthrow of one of the bloodiest dictatorships in Africa, one which in the span of sight years murdered more than 10,000 Chadians. Had it not been for the victory of the Patriotic Movement of Salvation, the outside world would never have known of the horrors which that merciless dictatorship perpetrated in my country for reasons of State. The parody of a referendum organised In December 1989 with regard to the Constitution was designed to distract the attention of outside observers from the massacres that bloodthirsty regime was carrying out. The "democratic" provisions of that famous Constitution were never implemented. In fact the Constitution only served as a smokescreen for the dictatorship. In the circumstances, all the new authorities could do was suspend it. They did so, replacing it with the new national charter adopted on 28 February 1991, which now governs the political life of the nation. This chattel clearly states in article 2:
"The people are sovereign, and no faction or individual may assume the right to exercise sovereignty." That provision is a striking manifestation of the firm desire of the Patriotic Movement of Salvation and the Government to eliminate once and for all the spectre of flagrant violations of human rights and to establish a pluralistic democracy in the country. Today we are proud to say that Chad is a country of freedom. Freedom of opinion and respect for human rights are central to the policy of the new authorities. Thus, private daily and weekly newspapers influence public opinion in the country and attack - sometimes violently - the actions of the Government, thereby playing the proper role of a free press in a democracy. Furthermore, with the adoption of the charter of the parties on 1 October 1991, the people of Chad now have the freedom to be active in the party of their choice: no more obligatory membership in a single party, no more political prisons and police.
Chad, which has suffered for so long from war, now wishes finally to enjoy genuine internal and external peace. President Idriss Deby has always said that the time has come to deal with one another by means other than weapons. It is clear that the choice of the people of Chad is a confrontation of ideas. Thus a national conference will be held in May 1992, and, in addition to drawing up the future constitution, it will establish the framework for democracy. In a country which for more than 30 years lived under a series of bloody dictatorships, we shall have a difficult apprenticeship, but this is our irreversible choice. For we must do everything to avoid going back to the past and must move forward to the building of a State of law in which all citizens will participate at various levels in the open management of public affairs, in order to attain our objectives. Several obstacles to the attainment of those objectives have already appeared. The most difficult are the reorganization of an administration deeply shaken by two decades of war and the reduction of the size of a greatly over-staffed army. This requires considerable material and financial resources, but we are convinced that with the assistance of our partners we shall achieve those objectives.
Chad, a victim of drought and desertification, has been confronted with endemic diseases and other natural disasters such as floods which have left many homeless. In addition, our production structures were disorganized at the time of the rout of the dictator. We shall therefore have to fight on several fronts.
As regards the economy, the disorganization of our customs administration because of the events of December 1990 has resulted in a tremendous decline in State income, jeopardizing the objectives of the current adjustment process. We are also suffering from the effects of the world economic situation, particularly since our country is dependent on a single export crop. These difficulties, further aggravated by the burden of the heavy debt of 3.5 billion CPA francs left by the former dictatorship in Chad's account at the Bank of Central African States, have eliminated all the resources at the Government's disposal to re-launch our economy. Despite all these obstacles, the Government remains determined to foster a liberal economy and to permit the development of small and medium-sized industrial enterprises. In this connection, the Government intends to organize early in 1992 a round-table conference of providers of funds in the private sector. The seminar held on this subject in May 1991 enabled us to establish an overall strategy. This round-table conference will be designed not to examine the strategy in depth, so as to make it functional, but also to seek support from possible future partners.
At the same time, Chad would like to devote the same sustained attention to rural development, thus pursuing the established objective of attaining food self-sufficiency in the future. Furthermore, preliminary prospecting financed by the United Nations Revolving Fund for natural resources exploration has revealed the existence of several minerals. The Government of Chad will continue the search for partners to help us in exploiting the mineral resources which may thus be identified.
The achievement of all these objectives is conditional on the development of our national technical capabilities, which can be done only by means of training. In this connection, the Government of Chad is currently seeking ways and means of implementing the recommendations of the round-table conference on the questions of education, training and employment, held in November 1990 in Ndjamena. The transformation of our educational structures and programmes to carry out proper training for employment requires considerable investment, for equipment and the building or remodelling of training centres. In addition to those medium-term and long-term social problems, there are others that are even more urgent, such as the question of the reintegration of refugees, exiles and displaced persons who, since December 1990, have been streaming back to Chad and the regions where they had lived; the problem of the spread of the cholera epidemic; and the devastation of fields and dwellings by the floods caused by the heavy rains in July and August 1991. All those negative factors require us to seek assistance once again from our partners, and in December 1991 we intend to submit to them in Paris an emergency plan covering in particular the needs in regard to the reorganization of the army and the resettlement of the refugees.
Despite all these difficulties, the people of Chad do not despair, for they know that the international solidarity which manifested itself in combating the effects of the drought and the cholera epidemic will once again be forthcoming for us in our implacable struggle for survival. We take this opportunity to thank friendly countries and the agencies of the United Nations system for all the help they have been giving Chad for many years now. Our most sincere thanks go particularly to the friendly Governments that have generously supported us at a critical time in our history. Once again we make a resounding appeal to them from this rostrum to continue to help us in implementing our emergency programme of reconstruction and development, which I have mentioned earlier. We shall continue our practice of previous years and we shall introduce this year two draft resolutions under agenda items 84 (b) and 97 (b). We sincerely and wholeheartedly hope that we shall obtain the support, of all Member States for their adoption.
If we have enjoyed the support of all these partners, it is because they have demonstrated solidarity with us in our sorrow. At this time, when confrontation has given way to cooperation, Chad is implementing the policy of good neighbourliness in its external policy. Since December 1990, Chad has acted in concert with all peace-loving and freedom-loving countries, particularly with all our neighbours. For the first time since 1982, Chad's relations with its neighbours are not a source of conflict. Indeed, the good neighbourliness policy practised by the new authorities in Chad are based on a spirit of dialogue and agreement for we believe that a policy of continuing confrontation and friction between neighbours is not in our best interests. Not only are our meagre resources drained for military expenses, but most of all implementation of the development programmes which the populations need is thereby delayed.
It is in this political climate that we have come to a decisive stage in the border dispute between my country and the Libyan Arab Jamahariya. The two parties have seized this opportunity to accept a verdict of the International Court of Justice. Since December 1990, relations between our two countries and our peoples have normalized. This is a challenge for cooperation to replace hatred and for understanding to prevail and we welcome this development.
In recent sessions we reviewed the various regional conflicts and without really believing that much would happen, we nevertheless expressed the hope that solutions would be found. This time we see that, due to the new spirit of solidarity and understanding which has developed between the super-Powers, these conflicts are beginning to be resolved one after another. On behalf of the Government and people of Chad, allow me once again to pay a tribute to Presidents George Bush and Mikhail Gorbachev for the new spirit in international relations and the new relationship between the United States and the Soviet Union.
As the Secretary-General stated in his report!
"Peace has won victories on several fronts. Many a people have been released from the agonies of strife. The process is capable of extension to other areas." {A/46/1, page 22) This analysis properly describes the situation of the world of today. On the one hand, remarkable results have been achieved and, on the other, a great deal still remains to be done before peace can be attained.
In South Africa, the legal pillars of apartheid have been abolished. This is a first step towards the attainment of a multiracial Africa with all citizens enjoying the same rights, but much remains to be done to achieve these results and the path is strewn with many dangers. There is need to expedite negotiations for the adoption of a new constitution and an effective transfer of power to the black majority, particularly by putting an end to the entrenchment of the forces of destabilization which are the source of violence in the townships.
After 16 years of bloodshed in Western Sahara we hope that peace will be established by means of the referendum to be held in January 1992 under United Nations auspices. While we congratulate the Secretary-General for his perseverance we wish, at the same time, to appeal to the parties to cooperate fully with the United Nations and, finally, accept the result of the vote.
In Asia, my delegation welcomes the progress achieved in the negotiations between the various Cambodian factions. Those negotiations have made it possible for the Cambodian delegation to resume its place in this Assembly. The admission to United Nations membership of the two Koreas will, we hope, make it possible one day to achieve reunification of the two countries. Indeed, the reunification of Germany and of Yemen gives us reason to hope that this possibility will be realised if that is the legitimate aspiration of the people concerned.
Regarding Afghanistan, the determination of the United States and the Soviet Union to bring peace to that country will, we are convinced, lead to constructive dialogue between the resistance movements and the Government.
In the Persian Gulf, the consequences of the invasion and liberation of Kuwait should have resulted in the return of peace. Unfortunately, that is not the case and the risk of new confrontations prevails in the region. The delegation of Chad supports the efforts designed to enforce the Security Council resolutions on this subject. However, we would like to advocate that all the Council's resolutions should be equally applied. We refer in particular to the situation prevailing in the Middle East where General Assembly and Security Council resolutions have remained without effect for more than 10 years. Clearly, Chad lends its full support to the steps undertaken by the United States to convene an international peace conference on the basis of the Baker plan and relevant resolutions of the Security Council. However, we insist that all interested parties be invited to participate in this gathering on an equal footing. This condition is indispensable for, without equal treatment, it is unlikely that serious negotiations can really begin.
While until now Europe has been spared civil war, the transformations of the people's democracies have given rise to serious challenges to certain political structures. The Baltic States incorporated in the Soviet Union following the de facto Soviet-German Pact of August 1939 have become independent. Germany is now united, while the Soviet Union is being transformed following the events in Moscow of August 1991. These transformations have caused serious difficulties in some cases. For example, in Yugoslavia they have led to bloody confrontations which Europe has not seen since the Second World War. My delegation views with alarm this decline in the situation of a non-aligned State and calls upon Yugoslavia to find its path quickly to a settlement of these differences without useless bloodshed.
This glance at the situation prevailing in the world demonstrates how right the Secretary-General is in his appraisal of the situation. In some places, peace is making progress. In others, confrontation continues. This dichotomy between war and peace in certain contiguous areas reminds us that we must make further efforts to ensure peace in the world in general.
In this connection, my delegation would like, once again, to issue a call for peace since only frank and direct dialogue between brothers and parties to a conflict will make the achievement of true peace possible.
The world has witnessed the end of the East-West confrontation with great relief and is nurturing the hope for new prospects in international economic relations. My delegation sincerely believes that the new world order must support the peoples who are struggling to achieve social and economic development. They must be helped to rid themselves of poverty and ignorance by being provided with the means to accomplish it.
Indeed, the 1991 report of the United Nations Development Programme on human development notes, with regard to countries in the South, that more than half a billion human beings are living in dire poverty, some 180 million children - that is one out of three - are suffering from serious malnutrition, that 1.5 billion persons have no access to primary health services, that nearly 3 million children die each year from diseases for which vaccines exist, that approximately a billion adults are illiterate, and that the number of children of school age who do not attend school is in excess of 100 million.
Those frightful statistics bear witness, if any were needed, to the failure of the last three United Nations Development Decades. At the end of this millennium the burning question is not one of available resources but whether those resources are being properly distributed - which presumes solidarity based on real political will.
Africa, for its part, continues to sink into the implacable crisis that began over a decade ago, notwithstanding the historic contract into which it entered with the rest of the international community in 1986. How could it have been otherwise, when the countries of the African continent do not control the prices of their raw materials and face constantly rising prices for capital goods and when the burden of debt servicing has become intolerable?
Concrete actions must be undertaken urgently to reverse this trend. We must, inter alia, guarantee a fair price for raw materials, lift protectionist measures, lower trade tariffs and cancel the debt. Such actions would enable Africa to realize real economic growth, an indispensable condition for the success of the ongoing democratisation programme.
In the next three years the international community is preparing to consider some of the serious problems that concern all mankind and that
condition its very survival. In particular, there will be the United Nations Conference on Environment and Development in 1992; the World Conference on Human Rights in 1993 and the Conference on Population and Development in 1994, whose theme will be "Population, Economic Growth and Sustainable Development". These different gatherings are all focused on the human condition in a world that has become more interdependent and that enjoys greater solidarity.
With regard to the United Nations Conference on Environment and Development, Chad attaches great importance to it. As a country of the Sahel, Chad is experiencing a desertification that is affecting the socio-economic activities of its population. We therefore hope that that Conference will be able to come up with a strategy that will enable us both to preserve the environment and to ensure development.
Having rid itself of the fear of a possible nuclear holocaust brought on by ideological confrontations, mankind today has every chance to realize its profound aspiration to the peace it has sought for so long. The time is ripe, and we must seize this opportunity to transform international relations to respond to the requirements of history. We must build confidence and set a single objective: the well-being of mankind. To do this, my delegation believes that true coexistence among peoples without any distinction as to race, language and religion - and among States as well - must be established, coexistence in which the United Nations will finally be able to play the crucial role of guarantor of peace.
In this connection I should like to conclude by calling for a widening of the Secretary-General's field of competence. He should not have to wait to be seized of a conflict but should be able to take up a question immediately when threats to international peace and security begin to loom up on the horizon and act as a mediator or peace-maker. Mankind has suffered from too many conflicts in recent years. We must act urgently to put an end to bloody confrontations among States and within States. That too requires the solidarity whose end result is universal peace and an end to human suffering from deprivation.
Peace and solidarity are the key words that, I hope, will guide the future actions of the peoples of the United Nations.
